Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments 
Applicants remarks/amendments received on 09/13/2021 has been entered.
Independent claims 1-4, 11-14, and 20 have been amended. 
Claims 6-8, and 16-18 canceled.
Claims 1-5, 9-15, and 19-20 pending.
Outstanding USC 112F interpretation and Outstanding USC 112B rejection have been withdrawn based on the provided amendments/remarks.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks 
The arguments of pages 7-9 regarding the amended languages of the independent claims 1, 11, and 20 citing “However, Takahashi fails to teach storing, in a memory of the image forming apparatus, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer, nor determining the possibility of occurrence of the failure based on whether or not the acquired value of each of the sensors satisfies the condition stored in the memory. It follows that Takahashi fails to teach "stores for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition" and "upon receipt of a request for printing and print data from the terminal . . . acquire a value that is output from each of the sensors, and determine the possibility of occurrence of the failure based on whether or not the acquired value of each of the sensors satisfies the condition stored in the memory for said each of the sensors," as required by amended claims 1, 11, and 20. In view of the reasons stated above, the cited references fail to render claims 1, 11, and 20 obvious. By virtue of their dependence, claims 2-5, 9, 12-15, and 19 are patentable for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested” have been considered, but are moot in light of the new ground of rejection, as illustrated in the action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Takahashi (previously cited) in view of Sunaga et al. (US 2011/0129274, A1)

a printer configured to print an image on a sheet (Figs. 1-2, print unit 208);
a plurality of sensors attached to the printer (Para . 0124 and 0169 implies the printer obtain current internal states data from understoodly data detected by obvious plurality of sensors attached to the printer);
a communication interface configured to communicate with a terminal (any of the units 201-205 of Fig. 2 comprises communication interface configured to communicate with a terminal); 
and a processor configured to upon receipt of a request for printing and print data from the terminal via the communication interface, acquire a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where further in para. 0103, and 0066 further teaches the CPU of the printer analyzed a received print job and obtains from each implied sensor of at least para. 0066 up-to-date printer status information indicative of the acquired value that is output from each of the sensors to determined if said request for printing and print data from the terminal can be executed);
determine the possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least para. 0137-0138 may obviously further determines as implied possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether said print data includes confidential information).
    However, Takahashi is silent regarding a memory that stores for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; and determine the possibility of occurrence of the failure based on whether or not the acquired value of each of the sensors satisfies the condition stored in the memory for said each of the sensors.
     Sunaga teaches in at least Figs. 3, and 8-10 and para. 0079-0081 a printing device configured with a memory comprising at least the table of para. 0079 storing for each of the sensors data of at least Figs. 3, and 8-10 and para. 0009 detected by obviously the plurality of sensors, information indicating a possibility of occurrence of a failure that may interrupt printing before the sheet is ejected from the printer in association with a condition; and further configured in at least Figs. 3, and 8-10 and para. 0065-0073 after receiving the print job, configured to collect states data from the sensors including at least transport sheets speed data and determine based on collected data the possibility of occurrence of the failure based on whether or not the acquired value of each of the sensors satisfies the condition stored in the memory for said each of the sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view Sunaga to include wherein said memory that stores for each of said sensors, information indicating the possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition and determine said 
 
     Regarding claim 11, Takahashi teaches a method for performing printing an image on a sheet with an image forming apparatus including a printer and a plurality of sensors attached to the printer (Para . 0124 and 0169 implies the printer obtain current internal states data from understoodly data detected by obvious plurality of sensors attached to the printer, where the print system of at least Figs. 1-2 comprising said method for performing printing an image on a sheet with an MFP indicative of said image forming apparatus including the printer and said plurality of sensors attached obviously to the printer);
the method comprising: 
upon receipt of a request for printing and print data from a terminal, acquiring a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where further in para. 0103, and 0066 further teaches the CPU of the printer analyzed a received print job and obtains from each implied sensor of at least para. 0066 up-
and determining whether to perform the printing based on the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least para. 0137-0138 may obviously further determines as implied possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether said print data includes confidential information).
    However, Takahashi is silent regarding storing, in a memory, for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; and determining the possibility of occurrence of the failure based on whether or not the3Application No. 16/814,945Docket No.: TAI/2927US Amendment dated September 13, 2021Reply to Office Action of June 23, 2021acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors.
     Sunaga teaches in at least Figs. 3, and 8-10 and para. 0079-0081 a printing device configured with a memory comprising at least the table of para. 0079 storing, in said memory, for each of said sensors, information indicating said possibility of occurrence of a failure and determining said possibility of occurrence of the failure based on whether or not the3Application No. 16/814,945Docket No.: TAI/2927US Amendment dated September 13, 2021Reply to Office Action of June 23, 2021acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors, as discussed above, as Takahashi in view of Sunaga are in the same field of endeavor where a printer receives a print job from a user terminal, a processor of the printer or the terminal configured to ascertain whether there is a possibility of occurrence of a failure while the print job is printing and/or before the completion and discharge of said job based on obvious sensor data acquired from the printer, as 

with an image forming apparatus including a printer and a plurality of sensors attached to the printer (Takahashi teaches in at least para. 0270-0271 a non-transitory computer readable medium where further in at least para . 0124 and 0169 implies the printer obtain current internal states data from understoodly data detected by obvious plurality of sensors attached to the printer, the print system of further at least Figs. 1-2 comprising further said method for performing printing an image on a sheet with an MFP indicative of said image forming apparatus including the printer and said plurality of sensors attached obviously to the printer);
the method comprising: 
upon receipt of a request for printing and print data from a terminal, acquiring a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where further in para. 0103, and 0066 further teaches the CPU of the printer analyzed a received print job and obtains from each implied sensor of at least para. 0066 up-to-date printer status information indicative of the acquired value that is output from each of the sensors to determined if said request for printing and print data from the terminal can be executed);
the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least para. 0137-0138 may obviously further determines as implied possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether said print data includes confidential information).
    However, Takahashi is silent regarding storing, in a memory, for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; and determining the possibility of occurrence of the failure based on whether or not the 3Application No. 16/814,945 acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors.
     Sunaga teaches in at least Figs. 3, and 8-10 and para. 0079-0081 a printing device configured with a memory comprising at least the table of para. 0079 storing for each of the sensors data of at least Figs. 3, and 8-10 and para. 0009 detected by obviously the plurality of sensors, information indicating a possibility of occurrence of a failure that may interrupt printing before the sheet is ejected storing, in said memory, for each of said sensors, information indicating said possibility of occurrence of a failure and determining said possibility of occurrence of the failure based on whether or not the 3acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors, as discussed above, as Takahashi in view of Sunaga are in the same field of endeavor where a printer receives a print job from a user terminal, a processor of the printer or the terminal configured to ascertain whether there is a possibility of occurrence of a failure while the print job is printing and/or before the completion and discharge of said job based on obvious sensor data acquired from the printer, as one skill in the art would appreciate said acquired sensor data maybe correlated with prestored predicted data comprising at least failure prediction possibility data and risk score data which associates obtained sensor data to said failure prediction 

Claim(s) 1-5, 9, 11-15, and 19-20 further is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Takahashi in view of Nakazato et al. (US 2005/0286916, A1)


a printer configured to print an image on a sheet (Figs. 1-2, print unit 208);
a plurality of sensors attached to the printer (Para . 0124 and 0169 implies the printer obtain current internal states data from understoodly data detected by obvious plurality of sensors attached to the printer);
a communication interface configured to communicate with a terminal (any of the units 201-205 of Fig. 2 comprises communication interface configured to communicate with a terminal); 
and a processor configured to upon receipt of a request for printing and print data from the terminal via the communication interface, acquire a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where further in para. 0103, and 0066 further teaches the CPU of the printer analyzed a received print job and obtains from each implied sensor of at least para. 0066 up-to-date printer status information indicative of the acquired value that is output from each of the sensors to determined if said request for printing and print data from the terminal can be executed);
determine the possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least para. 0137-0138 may obviously further determines as implied possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether said print data includes confidential information).
    However, Takahashi is silent regarding a memory that stores for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; and determine the possibility of occurrence of the failure based on whether or not the acquired value of each of the sensors satisfies the condition stored in the memory for said each of the sensors.
     Nakazato teaches in at least para. 0286 a memory to store content data including sensed data from sensors data of a printer and that of calculated possibility occurrence prediction of printer failures which information are obtained in at least para. 0175-0185 regarding at least jam  prediction analysis when an implied print information is received, calculate an index value of the possibility occurrence prediction failures in para. 0274-0283, compare said value to prestored values and threshold values and a case said values satisfied a determined value to output a warning and the possibility occurrence calculations to the user, to at least in para. 0287-0292 to restrict certain printer operation, halt printing and/or change the recording conveyance speed, said information further stored in memory of para. 0286 from each of said sensors, information indicating possibility of occurrence of at least a failure that interrupts printing before the sheet is ejected from the printer in association with at least failing condition measures of further para. 0287-0292.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view Nakazato to include wherein said memory that stores for each of said sensors, 

    Regarding claim 2 (according to claim 1), Takahashi further teaches wherein the processor is configured to determine not to perform the printing when the print data includes confidential information (para. 0127, 0138 and 0208 further teaches the printer in a case is determined not in an immediate state to perform the critical or confidential job, wherein anticipating as implied that resources may runout which the CPU determines in a case as a determined factor not to perform the printing when an obvious completion failure is likely to occur and the print data includes confidential information).
    However, Takahashi is silent regarding wherein configured to determine not to perform the printing when the determined possibility is greater than or equal to a threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view Nakazato to include wherein configured to determine not to perform the printing when the determined possibility is greater than or equal to a threshold, as discussed above, as Takahashi in view of Nakazato are in the same field of endeavor where a printer receives a print job from a user terminal, a processor of the printer or the terminal configured to ascertain whether there is a possibility of occurrence of a failure while the print job is printing and/or before the completion and discharge of said job based on obvious sensor data acquired from the printer, as one skill in the art would appreciate said acquired sensor data maybe correlated with prestored predicted data comprising at least failure prediction possibility data and risk score data which associates obtained sensor data to said failure prediction possibility data and risk score data to determine and predict said occurrence possibility where in the case of a critical print job and/or a confidential print job, to determine not to perform the printing when the determined possibility is greater than or equal to a threshold and the print data includes confidential information, where said critical and/or confidential print job may be monitored in real time and reduced the risks of said job being left unattended in the printer in a case said job is interrupted because of a jamming failure condition, before the completion due to the possibility of said failure, which further maybe realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


      Regarding claim 3 (according to claim 2), Takahashi further teaches wherein the processor is configured to determine to perform the printing when either the determined possibility is less than the threshold or the print data does not include confidential information (it is further understood in at least para. 0127, 0138 and 0208 a case exists when the printer is deemed in an immediate state to perform printing, a signal is given to perform the printing when obviously the print data 


      Regarding claim 4 (according to claim 2), Takahashi further teaches wherein the processor is configured to, after determining not to perform the printing, control the communication interface to transmit to the terminal that has sent the request and the print data, a signal indicating that printing is interrupted (at least para. 0127, 0138 and 0208 when printing is not possible, transmitting a stop signal to the user or terminal not to perform the printing, indicating that printing is interrupted).

      Regarding claim 5 (according to claim 4), Takahashi further teaches wherein the processor is configured to, after transmitting the signal, perform the printing upon receipt of a signal from the terminal indicating the printing is to be resumed (at least para. 0127 further teaches the user may forcefully order that printing continue or is to resume after transmitting said signal, indicating said printing is to be resumed and to perform the printing).  


 
     Regarding claim 11, Takahashi teaches a method for performing printing an image on a sheet with an image forming apparatus including a printer and a plurality of sensors attached to the printer (Para . 0124 and 0169 implies the printer obtain current internal states data from understoodly data detected by obvious plurality of sensors attached to the printer, where the print system of at least Figs. 1-2 comprising said method for performing printing an image on a sheet with an MFP indicative of said image forming apparatus including the printer and said plurality of sensors attached obviously to the printer);
the method comprising: 
upon receipt of a request for printing and print data from a terminal, acquiring a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where 
and determining whether to perform the printing based on the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least para. 0137-0138 may obviously further determines as implied possibility of occurrence of the failure and determine whether to perform printing based on the determined possibility and whether said print data includes confidential information).
    However, Takahashi is silent regarding storing, in a memory, for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; and determining the possibility of occurrence of the failure based on whether or not the3Application No. 16/814,945Docket No.: TAI/2927US Amendment dated September 13, 2021Reply to Office Action of June 23, 2021acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view Nakazato to include wherein storing, in said memory, for each of the sensors, said information indicating a possibility of occurrence of a failure and determining said possibility of occurrence of the failure based on whether or not the3Application No. 16/814,945Docket No.: TAI/2927US Amendment dated September 13, 2021Reply to Office Action of June 23, 2021acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors, as discussed above, as Takahashi in view of Nakazato are in the same 

    Regarding claim 12 (according to claim 11), Takahashi further teaches wherein printing is determined not to be performed when the print data includes confidential information (para. 0127, 0138 and 0208 further teaches the printer in a case is determined not in an immediate state to perform the critical or confidential job, wherein anticipating as implied that resources may runout which the CPU determines in a case as a determined factor not to perform the printing when an obvious completion failure is likely to occur and the print data includes confidential information).
    However, Takahashi is silent regarding wherein printing is determined not to be performed when the determined possibility is greater than or equal to a threshold.
      Nakazato further teaches in at least para. 0274-0283 the calculated index score comprising the possibility of occurrence of failure, said score include in a case determined possibility greater than or equal to a threshold where the measures of at least para. 0287-0292 maybe taken when it is determined not to perform the printing when said determined possibility is greater than or equal to said threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view the determined possibility is greater than or equal to a threshold, as discussed above, as Takahashi in view of Nakazato are in the same field of endeavor where a printer receives a print job from a user terminal, a processor of the printer or the terminal configured to ascertain whether there is a possibility of occurrence of a failure while the print job is printing and/or before the completion and discharge of said job based on obvious sensor data acquired from the printer, as one skill in the art would appreciate said acquired sensor data maybe correlated with prestored predicted data comprising at least failure prediction possibility data and risk score data which associates obtained sensor data to said failure prediction possibility data and risk score data to determine and predict said occurrence possibility where in the case of a critical print job and/or a confidential print job, to determine not to perform the printing when the determined possibility is greater than or equal to a threshold and the print data includes confidential information, where said critical and/or confidential print job may be monitored in real time and reduced the risks of said job being left unattended in the printer in a case said job is interrupted because of a jamming failure condition, before the completion due to the possibility of said failure, which further maybe realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 

      Regarding claim 13 (according to claim 12), Takahashi further teaches wherein printing is determined to be performed when either the determined possibility is less than the threshold or the print data does not include confidential information (it is further understood in at least para. 0127, 0138 and 0208 a case exists when the printer is deemed in an immediate state to perform printing, a signal is given to perform the printing when obviously the print data does not include confidential information or an understood determined possibility is less than a threshold).
       Regarding claim 14 (according to claim 11), Takahashi further teaches wherein further comprising: after the printing is determined not to be performed, transmitting a signal to the terminal that has sent the request and the print data, the signal indicating that printing is interrupted (at least para. 0127, 0138 and 0208 when printing is not possible, transmitting a stop signal to the user or terminal not to perform the printing, indicating that printing is interrupted).


further comprising: after the signal is transmitted, performing the printing upon receipt of a signal from the terminal indicating the printing is to be resumed (at least para. 0127 further teaches the user may forcefully order that printing continue or is to resume after transmitting said signal, indicating said printing is to be resumed and to perform the printing).  

      Regarding claim 19 (according to claim 11), Takahashi further teaches wherein whether the print data includes confidential information is determined based on whether a predetermined image or a predetermined character string is included in the print data (critical print data determined further in at least para. 0157-0158 is determined at least by analyzing print attributes which obviously  comprises confidential information if a predetermined image or a predetermined character string is included in the print data).

     Regarding claim 20, Takahashi teaches a non-transitory computer readable medium storing a program for causing a computer to perform a method of forming an image on a sheet with an image forming apparatus including a printer and a plurality of sensors attached to the printer (Takahashi teaches in at least para. 0270-0271 a non-transitory computer readable medium where further in at least an image on a sheet with an MFP indicative of said image forming apparatus including the printer and said plurality of sensors attached obviously to the printer);
the method comprising: 
upon receipt of a request for printing and print data from a terminal, acquiring a value that is output from each of the sensors (Figs. 1-2, and para. 0103 and 0066 further teaches a CPU of at least the printer comprises said processor and where further in para. 0103, and 0066 further teaches the CPU of the printer analyzed a received print job and obtains from each implied sensor of at least para. 0066 up-to-date printer status information indicative of the acquired value that is output from each of the sensors to determined if said request for printing and print data from the terminal can be executed);
and determining whether to perform the printing based on the determined possibility and whether the print data includes confidential information (the prior art noted the CPU of the printer or the like as noted in at least para. 0103, further in real time, may determines whether data transmitted and requested for printing includes sensitive or confidential information and further as understood in at least 
    However, Takahashi is silent regarding storing, in a memory, for each of the sensors, information indicating a possibility of occurrence of a failure that interrupts printing before the sheet is ejected from the printer in association with a condition; 
and determining the possibility of occurrence of the failure based on whether or not the 3Application No. 16/814,945 acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors.
     Nakazato teaches in at least para. 0286 a memory to store content data including sensed data from sensors data of a printer and that of calculated possibility occurrence prediction of printer failures which information are obtained in at least para. 0175-0185 regarding at least jam  prediction analysis when an implied print information is received, calculate an index value of the possibility occurrence prediction failures in para. 0274-0283, compare said value to prestored values and threshold values and a case said values satisfied a determined value to output a warning and the possibility occurrence calculations to the user, to at least in para. 0287-0292 to restrict certain printer operation, halt printing and/or change the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi in view Nakazato to include wherein storing, in said memory, for each of the sensors, said information indicating a possibility of occurrence of a failure and determining said possibility of occurrence of the failure based on whether or not the3Application No. 16/814,945Docket No.: TAI/2927US Amendment dated September 13, 2021Reply to Office Action of June 23, 2021acquired value of each of the sensors satisfied the condition stored in the memory for said each of the sensors, as discussed above, as Takahashi in view of Nakazato are in the same field of endeavor where a printer receives a print job from a user terminal, a processor of the printer or the terminal configured to ascertain whether there is a possibility of occurrence of a failure while the print job is printing and/or before the completion and discharge of said job based on obvious sensor data acquired from the printer, as one skill in the art would appreciate said acquired sensor data maybe correlated with prestored predicted data comprising at least failure prediction possibility data and risk score data which associates obtained sensor data to said failure prediction possibility data and risk score data to determine and predict said occurrence possibility where in the case of a critical print job and/or a 

Claim(s) 10 further is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Takahashi in view of Nakazato, and further in view of Ferdous et al (previously cited).

     Regarding claim 10 (according to claim 1), Takahashi in view of Nakazato are  silent regarding wherein the processor is further configured to determine to 
    Ferdous teaches in at least para. 0043 a real time, self-predicting job resource monitor is employed to predict inadequate system resources on the computing system and failure of a job execution on the computing system, where the system is obviously configured to ascertain an administrator of at least para. 0043 with an authorization to reboot, or restart a suspended or interrupt job as said determine to perform the printing based on whether a user in a case of the administrator who has issued the request for printing is said administrator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi in view of Nakazato, and further in view of Ferdous, to include wherein said processor further configured to determine to perform said printing based on whether a user who has issued the request for printing is an administrator, as discussed above, when, in a case detected and predicted resources of the image forming apparatus determines that a job is to be suspended based on at least the likelihood of a completion failure due to at least insufficient resources, and the system receives a job resume instruction; said processor as further understood in the art would obviously ascertain whether the received instruction is  from an administrator or someone with the authority to override the system especially in a case of printing confidential documents where a 


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/10/2021